Exhibit 10.1

LOGO [g28662img001.jpg]

February 27, 2006

Gerry Gagliardi

Worldwide Customer Services

NCR Corporation

Dear Gerry:

We appreciate your years of service to the company. In your five years as NCR’s
Senior Vice President of the Worldwide Customer Services division, you have
provided outstanding leadership and have effectively improved WCS’s performance.
As you now prepare to retire, I am writing to describe, consistent with our
previous discussions, your retirement benefits and the respective rights and
obligations of you and NCR.

In order to facilitate an effective transition, you have agreed to continue your
NCR employment until March 31, 2006. Your retirement date will be April 1, 2006.
Your last day as Senior Vice President, Worldwide Customer Services, will be
February 28, 2006. Effective March 1, 2006, you will no longer be considered an
executive officer of the company. Through March 31, 2006, NCR will pay your
annual base salary in the usual manner.

In addition to assisting with the transition during the month of March, you have
agreed to continue to assist with the transition as a consultant, from your
retirement date until December 31, 2006, for a monthly fee of $17,920. In
addition, NCR will reimburse your reasonable business expenses and pay your
COBRA premiums for NCR health care coverage during this time. It is anticipated
that you will be based in Ft. Lauderdale, Florida during this time, and you may
continue use of your NCR business-related items such as cell phone, laptop, LAN
access and NCR e-mail account during this time as well. Either you or NCR may
terminate the consulting arrangement at any time on thirty days written notice.

The Compensation & Human Resource Committee of the Board of Directors extended
your use of the corporate aircraft for travel between your personal residences
and NCR business locations through April 30, 2006, provided each such use is
approved in advance by the NCR Chief Executive Officer. After April 30, 2006,
travel on NCR business will be subject to the standard company policies.



--------------------------------------------------------------------------------

Gerry Gagliardi

February 27, 2006

Page 2 of 4

Your outstanding stock options will vest in full on your retirement date, and
you will have the remainder of their terms to exercise. After your retirement
date, while you will not be subject to the NCR black-out period, you should not
trade in NCR stock if you have actual material inside information. In addition,
in light of the nature of your services as a consultant, during the balance of
2006 you should check with the NCR Law Department prior to initiating any trade
in NCR stock. Your unvested restricted stock awards will be forfeited as of your
retirement date.

Your participation in the 2006 NCR Management Incentive Plan for Executive
Officers (the “MIP”) will terminate effective on your retirement date. NCR will
pay to you an amount equal to the award you would be entitled to under the MIP,
pro-rated for that period of 2006 prior to your retirement date, based on the
company’s achievement of specific performance objectives as approved by the
Board in February of this year. This amount will be paid in a lump sum payment
at the same time as awards are paid to executive officers under the 2006 MIP. In
addition, you will be eligible for an incentive opportunity equal to 60% of your
earned income from NCR while serving as a consultant from April 1, 2006 through
the earlier of December 31, 2006 or termination of the consulting arrangement,
based upon the following metrics: (1) 50% WCS results; and (2) 50% MEA/CLA
results. You will not be entitled to any other awards under the 2006 MIP or any
other current or future annual incentive plans, such as the 2006 25% “stretch
bonus” and the 10% opportunity related to the achievement of certain diversity
metrics.

Effective on the first day of the month following your retirement date, you may
begin receiving retirement benefits under the NCR Pension Plan and The
Retirement Plan for Officers of NCR (SERP 2). You can start your pension
benefits immediately with a reduction for early commencement, or choose a later
commencement date. If you commence at age 62, no reduction will apply. You can
receive your cash balance benefit from the NCR Pension Plan or withdraw your
accounts from the NCR Savings Plan at any time after your retirement date.

You will be paid for any accrued and unused 2006 vacation in your final employee
paycheck. Your welfare benefits, including health care, dental coverage, life
and AD&D insurance, Employee Stock Purchase Plan participation, and flexible
spending accounts will terminate as of your termination date. As previously
stated, during your consulting period of April 1, 2006 through the earlier of
December 31, 2006, or termination of your consulting arrangement, NCR will
assume responsibility for your COBRA fees. As of January, 1, 2007 or the day
following termination of your consulting arrangement, as applicable, your health
care benefits can be continued through your individual COBRA election. Your life
insurance can be converted during the 31 days following your termination date
(March 31, 2006). Contact the NCR Benefits Center at 1-800-245-9035 for
information about your benefits.



--------------------------------------------------------------------------------

Gerry Gagliardi

February 27, 2006

Page 3 of 4

You are reminded that you have a legal obligation to keep all Proprietary NCR
Information confidential and not to disclose it to any third party in the
future, subject to any obligation to comply with legal process. As used in this
letter, the term “Proprietary NCR Information” includes, but is not necessarily
limited to, confidential, technical, marketing, business, financial or other
confidential information not publicly available.

NCR will indemnify you for your service in your capacity as an officer of the
company to the full extent required by the laws of the State of Maryland, as
provided in NCR’s bylaws. NCR releases you from any and all claims, actions, and
causes of action with respect to, or arising out of, your employment or
termination of employment with NCR, occurring up to, and including, the date of
your retirement, unless it is established that you failed to meet the standard
of conduct required for indemnification as set forth in NCR’s bylaws.

You agree that you will provide full assistance, as deemed necessary by NCR, in
any legal proceedings involving NCR (whether NCR is a party or a witness) in
which NCR’s General Counsel or his designee reasonably believes your assistance
and/or testimony is needed, and you agree to travel at NCR’s expense for any
such purposes. Your time expended on such purposes, however, will not be
compensated. This includes without limitation proceedings currently pending, and
any that may be filed in the future, and extends both to testimony in trials or
arbitrations, and to pre-trial assistance to NCR’s counsel (e.g., meetings,
interviews and the like).

You are reminded that, by accepting your stock option and restricted stock
agreements, you agreed to certain non-competition and non-solicitation
provisions that remain in effect for 18 months after your retirement. If you are
considering opportunities for employment during the 18 months following your
retirement from NCR, I recommend that you consult with me to determine if the
non-competition clauses might be violated.

If you have questions about your compensation, please contact Genell Anderson
Bartel at (937) 445-6726. Questions about NCR benefits can be directed to
Michael Kriner at (937) 445-4051, and questions about your SERP pension and
stock options can be directed to John Campanella at (937) 445-4510.

Gerry, I wish to express my appreciation for the tremendous contribution you
have made to NCR throughout the past five years. I hope your retirement is
healthy and rewarding.



--------------------------------------------------------------------------------

Gerry Gagliardi

February 27, 2006

Page 4 of 4

Once you have reviewed and accepted the terms outlined in this letter, please
provide your signature below.

Gerry, thank you again for your outstanding contributions to NCR, and I wish you
much success in your retirement.

 

Kind regards,

/s/ Chris Wallace

Chris Wallace Senior Vice President, Human Resources

 

  Accepted:   By:  

/s/ Gerry Gagliardi

  Name:   Gerry Gagliardi   Dated:   2/28/2006